MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Oct 31 2017, 10:27 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana                                    Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremiah Roberts,                                        October 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1702-CR-289
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marc
Appellee-Plaintiff.                                      T. Rothenberg, Judge
                                                         Trial Court Cause No.
                                                         49G02-1401-MR-2947



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1702-CR-289 | October 31, 2017             Page 1 of 6
                                       Statement of the Case
[1]   Jeremiah Roberts (“Roberts”) appeals his conviction by jury of murder.1 He

      argues that the evidence is insufficient to support his conviction because the

      State failed to prove his identity beyond a reasonable doubt. Concluding that

      the evidence is sufficient, we affirm his conviction.

[2]   We affirm.


                                                     Issue
                 The sole issue for our review is whether there is sufficient
                 evidence to support Roberts’ conviction.


                                                     Facts
[3]   The facts most favorable to the verdict reveal that in January 2014, the owner of

      a dog rescue shelter in Indianapolis allowed Roberts, Derek Romano

      (“Romano”), and their two dogs to stay in a pole barn on the shelter’s property.

      Because Roberts and Romano were homeless and jobless, the shelter’s owner,

      Jennifer Fodera (“Fodera”) allowed the men to take care of the shelter dogs and

      to do odd jobs in exchange for the room.

[4]   On January 18, Roberts ordered a pizza for the sole purpose of robbing the

      delivery driver. When the driver, John Sullivan (“Sullivan”), arrived at the

      shelter, Roberts attacked him with a hammer in the front entry of the shelter,




      1
          IND. CODE § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1702-CR-289 | October 31, 2017   Page 2 of 6
      duct-taped his hands behind his back, and dragged his body to the basement.

      After attempting to clean up Sullivan’s blood in the entry and office areas,

      Roberts and Romano stole Sullivan’s car and drove west.


[5]   When Fodera and a helper arrived at the shelter the following morning, they

      noticed blood in the office and on the basement door. Fodera also noticed a

      hammer that was usually kept in the pole barn and bleach that was usually kept

      under the sink. As Fodera walked down the stairs to the basement, she noticed

      blood and possible drag marks. She discovered Sullivan’s body behind a

      furnace in the basement. His hands were secured with duct tape, and his body

      was covered in plastic that was also secured with duct tape. He wore an empty

      gun holster.

[6]   Roberts and Romano were subsequently arrested in Wyoming after they

      abandoned Sullivan’s car. Police officers found Sullivan’s gun in Roberts’

      backpack. During his initial interview with the Wyoming police officers,

      Roberts denied that he had ever been in Indiana. Roberts later told the officers

      that Sullivan had confronted him with a gun so Roberts had tied him up and

      had placed him in the basement.

[7]   Roberts subsequently admitted robbing Sullivan but denied killing him.

      Specifically, Roberts explained as follows:

              We ordered a pizza. Fucking robbed him, tied him up, put him
              in the basement. We ain’t killed nobody . . . I don’t know he
              must have fell down the stairs or something. I don’t know what


      Court of Appeals of Indiana | Memorandum Decision 49A05-1702-CR-289 | October 31, 2017   Page 3 of 6
               happened to him, but we just took him and put him in the
               basement and we left and we drove down here.


       (Ex. 22 at 30).

[8]    Roberts was charged in Indiana with robbery and murder. Testimony at

       Roberts’ jury trial revealed that Sullivan’s cause of death was multiple blunt

       force traumatic injuries to the head. These injuries were consistent with having

       been caused by a hammer. Sullivan, who was bound with duct tape, also

       suffered from scrapes and bruising to his chest that were consistent with his

       body having been dragged. Sullivan’s DNA, which was based on blood

       evidence, was found inside the front door, on the front entry landing, along a

       pathway from the front door to the basement, and on the basement door.

[9]    Testimony at trial also revealed that Roberts’ DNA was found on the out-of-

       place hammer’s handle and on the sticky side of a roll of duct tape in the office.

       Roberts’ hand print was found on the bleach bottle.

[10]   At trial, Roberts testified that Romano had initiated the robbery and had fought

       with Sullivan over Sullivan’s gun. Roberts testified that he had intervened to

       help Romano, and the two men then walked Sullivan to the basement and told

       him to stay there until they were gone. He further testified that they drove off

       in Sullivan’s car, but Romano had insisted that they return to the house for his

       phone. According to Roberts, he waited in the car while Romano went inside

       for five to ten minutes and that they then drove to Wyoming in Sullivan’s car.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1702-CR-289 | October 31, 2017   Page 4 of 6
[11]   The jury convicted Roberts of robbery and murder. He now appeals the murder

       conviction.


                                                   Decision
[12]   Roberts argues that there is insufficient evidence to support his murder

       conviction because the State failed to prove his identity as the perpetrator of the

       murder beyond a reasonable doubt. Our standard of review for sufficiency of

       the evidence claims is well settled. We consider only the probative evidence

       and reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d
144, 146 (Ind. 2007). We do not reweigh the evidence or judge witness

       credibility. Id. We will affirm the conviction unless no reasonable fact finder

       could find the elements of the crime proven beyond a reasonable doubt. Id.

       The evidence is sufficient if an inference may be reasonably drawn from it to

       support the verdict. Id. at 147.


[13]   Roberts specifically argues that his “mere presence [at the crime scene] and the

       circumstantial evidence were insufficient to convict him [of murder].”

       (Roberts’ Br. 11). However, we agree with the State that “ample circumstantial

       evidence supported the jury’s conclusion that [Roberts] was the individual who

       committed Sullivan’s murder.” (State’s Br. 12).

[14]   Specifically, our review of the evidence reveals that Roberts admitted robbing

       Sullivan and walking him to the basement but denied killing him. However,

       Sullivan’s blood and DNA were found inside the front door, on the front entry

       landing, along a pathway from the front door to the basement, and on the

       Court of Appeals of Indiana | Memorandum Decision 49A05-1702-CR-289 | October 31, 2017   Page 5 of 6
       basement door. He was found dead in the basement. His hands were bound

       with duct tape, and he was covered in plastic wrap that was also secured with

       duct tape. Sullivan’s death was caused by blunt force traumatic injuries to his

       head that were consistent with being struck with a hammer. Sullivan also had

       injuries consistent with having been dragged down the stairs to the basement.

       Roberts’ DNA was found on a hammer and a bottle of bleach. His DNA was

       also found on the sticky side of a roll of duct tape. This evidence, which

       supports a reasonable inference that Roberts murdered Sullivan, is sufficient to

       support Roberts’ murder conviction. See Drane, 867 N.E.2d at 147.


[15]   Roberts’ arguments that he “used supplies and tools to tend to the rescue dogs”

       and that Sullivan “was standing and cussing when [Roberts] headed west” are

       nothing more than requests that we reweigh the evidence. (Roberts’ Br. at 10,

       14). This we cannot do. See id. at 146. There is sufficient evidence to support

       Roberts’ conviction.

[16]   Affirmed.

       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1702-CR-289 | October 31, 2017   Page 6 of 6